Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant has amended the claims and argues that Thomas does not disclose exposing the machine learning model after it has been trained, to scenarios the of the video game.  Examiner agrees.  Examiner interprets Thomas to expose the model to scenarios as part of its learning mode not after in its simulation mode.  In the simulation mode, events are detected but not for classification purposes but for simulated user response purposes.  Thus, the rejections to the claims are withdrawn.

Allowable Subject Matter
3.	Claims 1-17 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:  See above.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
7.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715